NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

In the Interest of D.L.T. and J.M.H.,       )
minor children.                             )
                                            )
                                            )
J.T.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D19-688
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Hardee
County; Marcus J. Ezelle, Judge.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Thomasina F. Moore and Joanna Summers
Brunell, Tallahassee; and Kristen K.
Erickson, West Palm Beach, for Appellee
Guardian ad Litem Program.

PER CURIAM.

              Affirmed.


KHOUZAM, C.J., and VILLANTI and BADALAMENTI, JJ., Concur.